1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     LEANDRO LOPEZ TURATIZ,                           Case No. 3:19-cv-00002-MMD-CBC
7                                        Plaintiff,                  ORDER
             v.
8
      LAS VEGAS METROPOLITAN
9     POLICE DEPARTMENT, et al.,
10                                   Defendants.
11

12         Plaintiff Leandro Lopez Turatiz asserts claims under 42 U.S.C. § 1983 arising from
13   Defendant Las Vegas Metropolitan Police Department’s alleged fabrication and
14   manipulation of identity evidence against him in a criminal case. (ECF No. 1-1 at 3-7.)
15   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
16   United States Magistrate Judge Carla B. Carry (ECF No. 7), recommending that the Court
17   grant Plaintiff’s application to proceed in forma pauperis (“IFP Application”) and dismiss
18   this action without prejudice and without leave to amend. Plaintiff had until October 2,
19   2019 to file an objection. (ECF No. 10.) To date, no objection to the R&R has been filed.
20   The Court agrees with Judge Carry and will adopt the R&R.
21         This Court “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
23   timely objects to a magistrate judge’s report and recommendation, then the Court is
24   required to “make a de novo determination of those portions of the [report and
25   recommendation] to which objection is made.” Id. Where a party fails to object, however,
26   the court is not required to conduct “any review at all . . . of any issue that is not the
27   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth
28   Circuit has recognized that a district court is not required to review a magistrate judge’s
1    report and recommendation where no objections have been filed. See United States v.

2    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

3    employed by the district court when reviewing a report and recommendation to which no

4    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

5    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

6    district courts are not required to review “any issue that is not the subject of an objection.”).

7    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

8    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

9    1226 (accepting, without review, a magistrate judge’s recommendation to which no

10   objection was filed).

11          Plaintiff has failed to object, but the Court also agrees with Judge Carry’s

12   recommendation. Judge Carry found that Plaintiff’s claims are barred under Heck v.

13   Humphrey, 512 U.S. 477 (1994) because Plaintiff challenges evidence offered in his state

14   court criminal case and has not shown that the underlying conviction in his criminal case

15   has been invalidated. (ECF No. 7 at 3-5.) Plaintiff’s § 1983 claims are not cognizable

16   under Heck until his criminal case is dismissed or if convicted, the conviction has been

17   rendered invalid.

18          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

19   7) is adopted in full.

20          It is ordered that Plaintiff’s IFP Application (ECF No. 6) is granted.

21          It is further ordered that the Clerk detach and file the complaint (ECF No. 1-1).

22          It is further ordered that the complaint is dismissed without prejudice and without

23   leave to amend.

24          The Clerk of Court is directed to enter judgment in accordance with this order and

25   close this case.

26          DATED THIS 30th day of October 2019.

27
                                                 MIRANDA M. DU
28                                               CHIEF UNITED STATES DISTRICT JUDGE
                                                    2
